 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF ARIZONA

 In re:                                         Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          DECLARATION OF TIMOTHY H. SHAFFER
                Debtor.


          Timothy H. Shaffer, being duly sworn, states:

          1.     I am the Chief Restructuring Officer of Bob Bondurant School of High

 Performance Driving, Inc. (the “Debtor”) and have personal knowledge of the matters stated

 herein unless otherwise noted.

          2.     If called to testify on the matters identified herein, I would testify consistently

 with this Declaration.

          3.     I make this Declaration in support of Motion for Interim and Final Orders (I)

 Authorizing Debtor to Obtain Post-Petition Secured Financing; and (II) Granting Security

 Interests and Liens to Debtor-In-Possession Lender and Related Relief (the “DIP Motion”).

          4.     I have reviewed the DIP Motion and agree with the factual statements therein.

          5.     On October 2, 2018 (the “Petition Date”), the Debtor commenced the Case by

 filing a petition for relief under Chapter 11 of the Bankruptcy Code.

          6.     After an operational disruption on November 12, 2018, the Debtor engaged me to

 act as CRO as of November 13, 2018.
          7.     On July 28, 2011, the Debtor entered into certain loan documents with JPMorgan


 {00150450}
Case 2:18-bk-12041-BKM          Doc 150 Filed 02/08/19 Entered 02/08/19 13:17:13                 Desc
                                 Main Document    Page 1 of 5
 Chase Bank, N.A. (“Chase”) whereby Chase provided a business line of credit (“Line of

 Credit”) to Debtor in the principal amount of $150,000, and the obligation was secured

 purportedly by a blanket lien against the Debtor’s assets pursuant to a grant of security within a

 promissory note and a filed UCC-1 financing statement. Chase’s claim against the Debtor is

 approximately $151,000. The Debtor is still investigating the scope of Chase’s lien, and fully

 reserves its rights in connection therewith. The Debtor is current on its obligations under the

 Line of Credit and makes monthly adequate protection payments of approximately $800, which

 are applied to the interest due and owing on the Line of Credit.

         8.      Since the Petition Date, the Debtor has been engaged in discussions and

 negotiations with numerous parties and groups, subject to non-disclosure agreements, regarding

 debtor-in-possession financing (“DIP financing”) and/or other possible transactions involving

 the Debtor’s operations, assets, and its plan of reorganization. The interest by many of these

 parties in ensuring the Debtor’s continued operation has been significant.

         9.      However, despite our diligent efforts, the Debtor has been unable to obtain DIP

 financing in the form of unsecured credit allowable under Code § 503(b)(1) as an administrative

 expense or solely in exchange for the grant of a special administrative expense priority pursuant

 to Code § 364(c)(1).

         10.     The Debtor’s landlord (“Sun Valley”) seeks a lump sum payment of

 approximately $212,000 for overdue rent payments. Sun Valley and the Debtor have been

 involved in discussions about how to bring Sun Valley current and continue the Debtor’s

 operations without disruption, but without the DIP Loan, the Debtor will not have sufficient

 funds to pay the total amount due to Sun Valley in one lump sum.

         11.     The Debtor is also behind on certain other lease payments, but those leaseholders

 have been patient with the Debtor given its cash flow issues; however, their patience is beginning

 to wear thin.

         12.     To prevent immediate and irreparable harm to the bankruptcy estate and its
 creditors, the Debtor has no choice but to obtain DIP financing granting a lien on certain estate



 {00150450}                              -2-
Case 2:18-bk-12041-BKM         Doc 150 Filed 02/08/19 Entered 02/08/19 13:17:13                Desc
                                Main Document    Page 2 of 5
 property of the estate that is already subject to a lien and other estate property that is not subject

 to any lien. The Debtor has been unable to procure DIP financing in the appropriate amount

 from any source other than the DIP Lender.

         13.    An immediate infusion of funds in the form of the DIP Loan is critical to bringing

 Sun Valley and other leaseholders current, providing the Debtor with operational breathing

 room, and moving the Debtor forward to a § 363 sale and a confirmable plan of reorganization.

         14.    The DIP Lender is willing to provide the DIP Loan to the Debtor on the condition

 that, as security, the DIP Lender shall receive a first-position senior security interest in and

 blanket lien on (the “DIP Lien”) all of Debtor’s property and assets (tangible, intangible, real,

 personal, and mixed), whether in existence on or before the Petition Date or created, acquired, or

 arising on or after the Petition Date and wherever located, including, without limitation,

 accounts, books, chattel paper, cash and cash equivalents, deposit accounts, goods, equipment,

 fixtures, inventory, investment-related property, negotiable instruments, commercial tort claims,

 leasehold interests, contracts, customer lists, chapter 5 causes of action, websites, and all other

 assets related to or associated with e-commerce, insurance, general intangibles (including

 intellectual property and intellectual property licenses), and all products and proceeds (including

 insurance proceeds) thereof (all such tangible, intangible, real and personal property, and the

 proceeds thereof, being collectively referred to in the DIP Motion as the “DIP Collateral”). The

 DIP Lender shall also receive a super-priority administrative claim as set forth above.

         15.    Working with the Debtor’s CFO, I developed a Budget that is attached to the

 Interim Order as Exhibit 2. The Debtor and the DIP Lender have agreed that the Debtor may use

 the proceeds of the DIP Loan to fund its operations in accordance with the Budget. However,

 the initial loan amount will be used to bring post-petition lease payments current to resolve the

 Motion to Compel and to fund other post-petition lease amounts.

         16.    The Debtor faces some unique challenges in connection with obtaining financing.

 Its real property is leased from Sun Valley; the fleet of cars it uses to train Dodge Hellcat and
 SRT owners is owned and provided to the Debtor by FCA USA; and the Formula 4 cars that it



 {00150450}                               -3-
Case 2:18-bk-12041-BKM          Doc 150 Filed 02/08/19 Entered 02/08/19 13:17:13                  Desc
                                 Main Document    Page 3 of 5
 uses for its Grand Prix training course are leased/financed by Bancorp. For the normal asset-

 based lenders in the DIP lending arena, the Debtor’s collateral mix is unusual and challenging.

 Accordingly, the Debtor believes that the DIP Loan terms are favorable, fair, and appropriate,

 and moreover, they are the only terms that have been extended to the Debtor for DIP financing.

         17.     The Debtor has an urgent and immediate need for cash to continue to operate and

 move the Case forward. As discussed above, absent authorization from the Bankruptcy Court to

 obtain secured credit, as requested, on an interim basis pending a final hearing on the Motion, the

 Debtor will be immediately and irreparably harmed.

         18.     The DIP Loan will provide necessary assurance to the Debtor’s vendors,

 employees, and students of its ability to meet its obligations. Failure to meet these obligations

 and to provide these assurances likely would have a significant negative impact on the value of

 the business, to the detriment of all parties in interest.

         DATED: February 8, 2019.

                                                         /s/ Timothy H. Shaffer
                                                         TIMOTHY H. SHAFFER
                                                         Chief Restructuring Officer

 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Suite 204
 Phoenix, AZ 85003-1706

 COPY emailed same date to:

 Elizabeth C. Amorosi, Esq.                               Warren J. Stapleton, Esq.
 OFFICE OF THE UNITED STATES TRUSTEE                      OSBORN MALEDON
 230 N. First Avenue, Ste 204                             2929 N. Central Ave., Ste 2100
 Phoenix, AZ 85003-1706                                   Phoenix, AZ 85012
 Elizabeth.C.Amorosi@usdoj.gov                            wstapleton@omlaw.com
                                                          Attorneys for Sun Valley Marina Development

 Michelle E. Shriro                                       Thomas E. Littler
 SINGER & LEVICK, P.C.                                    LITTLER, PC
 16200 Addison Road, Suite 140                            341 W Secretariat Dr.
 Addison, Texas 75001                                     Phoenix, AZ 85284
 mshriro@singerlevick.com                                 telittler@gmail.com
 Attorneys for Moses Smith Racing LLC                     Attorneys for Semple Marchal Cooper PLC




 {00150450}                                -4-
Case 2:18-bk-12041-BKM           Doc 150 Filed 02/08/19 Entered 02/08/19 13:17:13              Desc
                                  Main Document    Page 4 of 5
 Christopher Simpson                              Sheryl L. Toby
 STINSON LEONARD STREET LLP                       DYKEMA GOSSETT PLLC
 1850 N. Central Ave., #2100                      39577 Woodward Ave., #300
 Phoenix, AZ 85004                                Bloomfield Hills, MI 48304
 Christopher.simpson@stinson.com                  stoby@dykema.com
 Attorneys for FCA US LLC                         Attorneys for FCA US LLC

 Larry O. Folks                                   Leslie A. Berkoff
 FOLKS HESS KASS, PLLC                            MORITT HOCK & HAMROFF LLP
 1850 North Central Ave., Suite 1140              400 Garden City Plaza
 Phoenix, AZ 85004                                Garden City, NY 11530
 folks@folkshesskass.com                          lberkoff@moritthock.com
 Attorneys for JPMorgan Chase Bank, NA            Attorneys for Unifi Equipment Finance, Inc.

 Christopher R. Kaup
 TIFFANY & BOSCO, P.A.
 Seventh Floor, Camelback Esplanade II
 2525 E. Camelback Rd.
 Phoenix, AZ 85016
 crk@tblaw.com
 Attorneys for Robert and Patricia C. Bondurant


 /s/ Carol McDonald




 {00150450}                            -5-
Case 2:18-bk-12041-BKM       Doc 150 Filed 02/08/19 Entered 02/08/19 13:17:13            Desc
                              Main Document    Page 5 of 5
